Rathmell, J.
On September 21, 1915, Robins was found guilty of violating the statute against barbering on Sunday. He was charged with engaging in the business of barbering on August 22, 1915, being Sunday. The case was submitted upon an agreed statement of facts. It is admitted that he was engaged in the business of barbering on the day alleged, and that he is an orthodox Jew who conscientiously observes the Sabbath as a holy day, from sundown Friday evening until sundown Saturday evening, and that during the Sabbath day, because of his religious belief, he refrains from all work, and on the Sabbath keeps his place of business closed, and does not engage in any business on that day.
*607The prosecution is under Section 13047, General Code, which contains no exception in favor of persons who conscientiously observe the seventh day of the week as the Sabbath and abstain thereon from doing things prohibited on Sunday.
The question is whether such defense is available to plaintiff in error, otherwise challenging the constitutionality of the law.
In Stanfeal v. State, 78 Ohio St., 24, the Supreme Court had under consideration the law in question, Section 13047, General Code. The law was upheld. The question raised here was not directly involved in that case, but we think the point involved in this case was not overlooked in that ease. The court in its opinion, p. 40, says:
“If anything is urged against the law because it does not except the rights of those who conscientiously observe the seventh day of the week as Sunday, it is suggested that Section 7033-1 (R. S.) is a part of the general legislative scheme to regulate the observance of Sunday, in which such exception is provided. ’ ’
This we conclude is a recognition by the Supreme Court that Section 13047, General Code, is in pari materia with Sections 13044 and 13045, General Code, of the Sunday law, where an exception in favor of those persons who conscientiously observe the seventh day of the week as'the Sabbath, and abstain thereon from doing things therein prohibited on Sunday, is provided.
The rule appears well established that statutes in pari materia are to be construed together and as one act.
“Where there are earlier acts relating to the same subject the survey must extend to them; for all are for the purpose of construction considered as forming one homogeneous and consistent body of law, and each of them may explain and elucidate every other part of the common system to which it belongs.” Endlich, Interp. Stat., Section 43.
In Roberts v. Briscoe, 44 Ohio St., 596, 600, Sections 5240, 5241, 5242 and 5243, Revised Statutes, were considered in pari materia, and to be construed as one act.
*608For illustration of the application of the rule of construing statutes in pari materia though passed at different times, as one act, see Perkins v. Perkins, 62 Bost., 531; and Neeld’s Road, 1 Pa. St., 353, 355.
We hold that Section 13047, General Code, is not in violation of the Constitution of Ohio and is in pari materia with Sections 13044 and 13045, General Code, and should be construed together; and that, being in pari materia the exception provided in Section 13045, General Code, avails the plaintiff in error, and that the defense urged by him was good, and the conviction was contrary to law and the evidence and should be reversed.
Judgment reversed.